DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/2/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,044,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,044,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,044,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,044,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,044,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.

Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,044,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8. 12 – 14, 16, 18 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US Publication 2020/0389799) disclosed and published in PCT/US18/035982.
Regarding claims 1 and 18, Young teaches a method, comprising: (i.e. fig. 2 shows a network analysis system comprising a processor and memory that performs propagation modelling for network planning and operation based upon parameters including terrain and clutter and may dynamically adjust network setting according to configured requirements; see paragraphs 24 - 30)
 	iteratively obtaining, via a processor, actual terrain and clutter data;
 	obtaining, via a processer, a (i) wireless propagation model, (ii) target coverage, and (iii) target capacity; (i.e. fig. 3 shows a modeling system may receive network design criteria, which may be selected by a tool or system designer 320 (e.g. network requirements); see paragraph 31, 32: fig. 3 also shows a wireless propagation model may be obtained iteratively (322), the model may also utilize terrain and clutter models; see paragraphs 24, 33)
installing a plurality of access points (APs} and a plurality of transceivers; (i.e. fig. 1 shows the prior art is for planning and the operation of fixed wireless microwave network which comprise base stations, access points that comprise wireless transceivers; see paragraph 11)
dynamically adjusting, using the most recent actual terrain and clutter data, the wireless propagation model: (i.e. fig. 3 shows the propagation model may be dynamically adjusted (322); see paragraphs 33) and
 	reconfiguring, via the processor over a period of time, the APs and transceivers based on the dynamically adjusted wireless propagation model. (i.e. fig. 3 shows the system may optimize and adjust network parameters in order to meet the design criteria(324, 326, 328); see paragraphs 34, 35)
Regarding claims 2, Young teaches the method of claim 1, wherein each of the reconfigurations is performed using a different set of operating parameters, each of the sets comprising (i) a set of frequencies and/or transmit power and (ii) a modulation and/or coding. (i.e. fig. 2 shows the optimization module in the analysis system teaches the optimization parameters that may be adjusted include power levels, operating frequencies, modulation types, data rates, antenna polarizations; see paragraph 30)
Regarding claims 3, Young teaches the method of claim 2, further comprising: determining the sets of operating parameters using the dynamically adjusted model. (i.e. fig. 2 and 3 shows the adjusted propagation model may determine the new network optimization parameters; see paragraphs 24 – 30 and 33)
Regarding claims 4, Young teaches the method of claim 2, wherein the reconfigurations are performed with the set of operating parameters, until the target coverage is satisfied. (i.e. fig. 3 shows the system may optimize and adjust network parameters until the network meets the selected design criteria(324, 326, 328); see paragraphs 34, 35)

Regarding claims 5, Young teaches the method of claim 2, wherein the reconfigurations are performed with the set of operating parameters, until the target capacity is satisfied. (i.e. fig. 3 shows the system may optimize and adjust network parameters until the network meets the selected design criteria(324, 326, 328); see paragraphs 34, 35)
Regarding claims 6, Young teaches the method of claim 3, wherein the reconfigurations cause at least one of the APs and transceivers to operate at a lower power level and (i) continue to satisfy the target coverage and capacity. (i.e. fig. 3 shows the system may optimize and adjust network parameters until the network meets the selected design criteria(324, 326, 328); see paragraphs 34, 35: see also fig. 2 which shows the optimization module in the analysis system teaches the optimization parameters that may be adjusted include power levels, operating frequencies, modulation types, data rates, antenna polarizations; see paragraph 30)
Regarding claims 7, Young teaches the method of claim 1, further comprising: determining, via the processor, whether at least one of the target coverage and capacity changes. (i.e. fig. 3 shows the system may determine whether the design criteria is satisfied and if not various network parameters may be adjusted (324,326); see paragraphs 26 – 30, 34, 35) (i.e. the design criteria may be changed by a system designer by a design tool operating simultaneously; see paragraph 32)
Regarding claims 8, Young teaches the method of claim 7, further comprising: dynamically adjusting, using the most recent target coverage and capacity, the model.  (i.e. fig. 3 shows the propagation model may be dynamically adjusted (322) based upon the new optimization parameters; see paragraphs 33) (i.e. the design criteria may be changed by a system designer by a design tool operating simultaneously; see paragraph 32)
Regarding claims 12, Young teaches the method of clam 1, further comprising: adjusting, using test signals sent between the APs and/or transceivers, the model. (i.e. the propagation model may be updated based upon the use of test signals; see paragraph 39)
Regarding claims 13, Young teaches the method of claim 1, wherein the one or more processors is integrated into the APs and/or transceivers. (i.e. figs. 1 and 2 the system may be implemented in a network device such as base station/access point; see paragraphs 13 - 15) 
Regarding claims 14, Young teaches the method of claim 1, wherein the clutter data identifies a three-dimensional location of each of a plurality of objects, each of the 3D locations comprising a height of the respective abject. (i.e. the system may determine the height of objects in calculating the propagation model; see paragraph 25)
Regarding claims 16, Young teaches the method of claim 1, wherein each of the transceivers are communicatively coupled to a sensor. (i.e. fig. 2 shows the analysis system that calculates the propagation model  may include network statistics include power levels, operating frequencies, modulation types, data rates, antenna polarizations therefore some type of sensor would be necessary; see paragraph 22)
Regarding claims 19, Young teaches an iterative method for configuring a network, the network comprising one or more nodes each configured to provide wireless coverage to one or more transceivers, the iterative method comprising: (i.e. fig. 2 shows a network analysis system comprising a processor and memory that performs propagation modelling for network planning and operation based upon parameters including terrain and clutter and may dynamically adjust network setting according to configured requirements; see paragraphs 24 - 30)
 	deploying, to a location, at least one of the one or more nodes with an initial location; (i.e. fig. 1 shows the prior art is for planning and the operation of fixed wireless microwave network which comprise base stations, access points that comprise wireless transceivers; see paragraph 11)
 	obtaining a wireless propagation model and at least one of a target coverage and  target capacity, (i.e. fig. 3 shows a modeling system may receive network design criteria, which may be selected by a tool or system designer 320 (e.g. network requirements); see paragraph 31, 32: fig. 3 also shows a wireless propagation model may be obtained iteratively (322), the model may also utilize terrain and clutter models; see paragraphs 24, 33)
determining a set of operating parameters using the wireless propagation model; (i.e. fig. 2 shows the analysis system that calculates the propagation model  may include network statistics include power levels, operating frequencies, modulation types, data rates, antenna polarizations therefore some type of sensor would be necessary; see paragraph 22)
and
 	self-configuring, via a computing device of at least one of the one or more transceivers and the at least one node, with the set of operating parameters until at least one of the target coverage and the target capacity satisfied. (i.e. fig. 3 shows the system may optimize and adjust network parameters in order to meet the design criteria(324, 326, 328); see paragraphs 34, 35)

Regarding claims 20, Young teaches the method of claim 19, wherein each of the transceivers are communicatively coupled to a sensor. (i.e. fig. 2 shows the analysis system that calculates the propagation model  may include network statistics include power levels, operating frequencies, modulation types, data rates, antenna polarizations therefore some type of sensor would be necessary; see paragraph 22)
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 dependent on allowable claim.
Claim 11 dependent on allowable claim.
Claim 15 dependent on allowable claim.
Claim 17 dependent on allowable claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 10, 2022Primary Examiner, Art Unit 2471